PER CURIAM.
We have here for review the second of two motions made by defendant to vacate judgment and sentence for the crime of robbery, which was rendered on February 5, 1963. Upon the first motion to vacate being filed, the trial court appointed counsel who represented defendant throughout the full hearing held upon same and who perfected a full appeal from the final judgment. After a full appellate review by this Court, the judgment was affirmed, Marshall v. State, 176 So.2d 110 (Fla.App. 1st 1965).
The second successive motion filed by defendant contains basically the same grounds of attack as the first. Rule 1.850, Florida Rules of Criminal Procedure, 33 F.S.A., states inter alia that the sentencing court shall not be required to entertain a second or successive motion for similar relief on behalf of the same prisoner, or appeal on behalf of appellee.
We conclude that this defendant has had his “days” in court and, therefore, sua sponte dismiss this appeal.
Dismissed.
JOHNSON, Chief Judge, and RAWLS and SPECTOR, JJ., concur.